 In the Matter ofBARIUMSTEEL ANDFORGE,INC.,EMPLOYERSand,INTERNATIONALBROTHERHOODOF BLACKSMITHS, DROP FORGERS &HELPERS,AFL, PETITIONERCase No. 8-RC-579.-Decided February 8, 1950DECISIONANDORDERUpon a petition duly filed, a hearing in this case was held on De-cember 2, 1949, at Canton, Ohio, before Bernard Ness, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer'23.The question concerning representation :The Petitioner seeks to represent the production and maintenanceemployees at the Employer's Canton, Ohio, plant.On May 26, 1947,the Employer and the Intervenor executed a 2-year contract coveringsuch employees.3This contract contained the following union-security provision :... The Corporation agrees that a consideration of employ-ment in the Corporation Plant shall be membership in the Unionafter a thirty- (30) day period from date of hiring for all em-ployees except clerical workers, executives, superintendents, fore-1By letter of December 9, 1949, the Petitioner requested permission to adduce additionalevidence.In this request, the Petitioner did not refer to the nature of such evidence norindicate in what respect the evidence might be relevant.Accordingly,the request is denied.Moreover,we are of the opinion that the record before us is adequate for the disposition ofthe issue considered in paragraph 3, below.2 The motion of United Steelworkers of America,CIO, herein called the Intervenor, tointervene for itself and its Local 2759 was granted by the hearing officer without objection.sThe contract was entered into by the Intervenor on behalf of itself and the members ofits Local 2759.88 NLRBNo. 104.564 BARIUM STEEL AND FORGE, INC.565men and watchmen. New employees of production and mainte-nance shall become members at the expiration of their proba-.tionary period .. .On August 10, 1948, the Employer and the Intervenor executed asupplemental agreement in which they amended certain parts of the1947 contract : (1) The expiration date of the contract was extendedfrom May 26, 1949, to May 26, 1950; 4 (2) wage rates were increased;and (3) the above-quoted union-security provision was amended bythe addition of the following paragraph thereto : r,... Above provision shall remain in full force and effectuntil May 26, 1949 and shall continue thereafter under the agree-ment as amended, only if and when effective in accordance andconsistent with provisions of Federal Law. .. .The Petitioner did not assert its representation interest at the Em-ployer's plant until October 1949.No election under Section 9 (e)(1) of the Act has been held for the purpose of authorizing theEmployer and the Intervenor to enter into a union-security agreement-The Intervenor contends that its contract with the Employer is abar to this proceeding.On the other hand, the Petitioner argues thatthe presence of the unauthorized union-security provisions preventsthe contract from operating as a bar. The Employer takes,a neutralposition on this issue.A contract which includes an unauthorized union-security provisiondoes not, under the amended Act, operate as a bar to a representationproceeding .6Nor will the inclusion of a saving clause in the contractalter this result if the clause does not expressly defer the applicationof the union-security provision.7However, a contract does operate asa bar if the saving clause makes it clear that the union-security4As no rival representation claim was made before May 26, 1949, the supplementalagreement of 1948 was not, as contended by the Petitioner,subject to our premature exten-sion rule.'The legal effect of the supplemental agreement of August 10, 1948, was to make theretention of the union-security provision unlawful from that date to May 26, 1949, and apetition filedduringthis period would have been timely.The Broderick Company,85NLRB 708.Here, however,the petition was not filed until 5 monthsafterthe union-security provision had, as we find below, become inoperative.9C.Hager & Sons Hinge Manufacturing Company,80 NLRB 163.7 Reading Hardware Corporation,85NLRB 610(where the saving clause providedthat the union-security provision should be binding only insofar as the law of the UnitedStates and the Commonwealth of Pennsylvania allows it to perform) ;Unique Art Manufac-turingCo.,83 NLRB 1250(where the clause stated that any provisions of the contract con-trary to any Federal or State Law should be null and void) ;andLykens Hosiery Mills,Inc.,82 NLRB 981 (where the clause provided that ". . . Loss of membership shall because for discharge only under the law as it exists at the time the request is made by theUnion. . . . 566DECISIONSOF NATIONALLABOR RELATIONS BOARDprovision is not to take effect until such time in the future as thelegality of the union-security provision is established.'In the case now before us, we are of the opinion that the applica-tion of the union-security provision was effectively deferred afterMay 26, 1949, and that the presence of such deferred union-securityprovision in the contract after May 26, 1949, does not prevent the con-tract from operating as a bar. In theWyckoffcase,9 decided onNovember 9, 1949, where the contractual history was the same as it ishere, the 1948 supplemental agreement provided that the union-secu-rity provisions were to take effect on May 31, 1949, the expiration dateof the original contract,... or at any time thereafter during the life of this agreement,but only if and when they may take effect in accordance and con-sistent with provisions of Federal Laws. .. .The petition was filed after the original contract term had expired.We held that the contract was a bar to a present determination orrepresentative as it ". . . clearly discloses the parties' intent to defertheapplicationof their union-security agreement until such time as itmight lawfully become effective. . . ."We see no distinction betweenthe contractual provisions in theWyckoffcase and this one. The sup-plemental agreement here provides that the union-security provisionis to remain in effect after May 26, 1949, the original contract's expira-tion date, "....only if and when effectivein accordance and consistentwith provisions of Federal Law." [Emphasis supplied.]The appli-cation of the union-security provision after May 26, 1949, is clearlydeferred until the provision may be lawfully effective.In view of the foregoing, and because the petition herein was notfiled until October 24,1949, at a time when the application of the union-security provision had been effectively suspended,l° we find that theexisting contract in this case is a bar to the present determination ofrepresentatives.We shall therefore dismiss the petition.ORDERUpon the basis of the foregoing findings of fact and upon theentire record in this case, the National Labor Relations Board herebyorders that the petition filed herein be, and it hereby is, dismissed.8Schaefer Body,Inc., 85 NLRB 195 (contract provided that union-security provision wasnot to be effective until after the holding of an authorization election).9Wyckoff Steel Company,86 NLRB 1318.10 See footnote5, supra.